UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21622 Thrivent Financial Securities Lending Trust (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) James M. Odland, Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrant's telephone number, including area code: (612) 340-7215 Date of fiscal year end: October 31 Date of reporting period: January 31, 2006 Item 1. Schedule of Investments Financial Securities Lending Trust Schedule of Investments As of January 31, 2006 (unaudited) Financial Securities Lending Trust Schedule of Investments as of January 31, 2006 (unaudited) (a) Principal Amount Certificates of Deposit (2.1%) Interest Rate (b) Maturity Date Value $14,400,000 BNP Paribas Chicago 4.790% 12/27/2006 $14,400,000 30,000,000 Depfa Bank plc NY 4.355 2/6/2006 30,000,000 5,640,000 Depfa Bank plc NY 4.515 10/17/2006 5,640,000 17,310,000 Dexia Bank NY 4.525 11/17/2006 17,282,296 14,730,000 Royal Bank of Canada NY 4.750 12/4/2006 14,730,000 Total Certificates of Deposit Principal Amount Commercial Paper (66.0%) Interest Rate (b) Maturity Date Value Asset-Backed Commercial Paper (0.6%) $25,000,000 Corporate Asset Finance Company, LLC 4.520% 3/15/2006 $24,868,167 Total Asset-Backed Commercial Paper Banking  Domestic (6.0%) 17,265,000 Blue Spice, LLC 4.480 2/1/2006 17,265,000 25,000,000 Blue Spice, LLC 4.300 2/22/2006 24,937,292 25,000,000 Blue Spice, LLC 4.500 2/27/2006 24,918,750 9,900,000 BNP Paribas NA 4.550 4/4/2006 9,822,422 8,800,000 Dexia Del, LLC 4.500 2/2/2006 8,798,900 12,500,000 Louis Dreyfus Corporation 4.350 2/9/2006 12,487,917 13,190,000 Louis Dreyfus Corporation 4.450 2/23/2006 13,154,131 5,897,000 Societe Generale NA 4.220 2/3/2006 5,895,620 3,000,000 Societe Generale NA 4.500 3/20/2006 2,982,375 19,150,000 Societe Generale NA 4.480 4/4/2006 19,002,247 40,000,000 Stadshypotek Delaware, Inc. 4.500 3/21/2006 39,760,333 12,500,000 Steamboat Funding Corporation 4.490 2/3/2006 12,496,882 37,113,000 Steamboat Funding Corporation 4.530 2/10/2006 37,070,970 2,200,000 Svenska Handelsbanken NY 4.520 3/23/2006 2,186,189 8,950,000 UBS Finance Corporation 4.520 4/10/2006 8,873,587 Total Banking  Domestic Banking  Foreign (1.9%) 10,000,000 BNP Paribas NA 4.420 3/8/2006 9,957,028 9,500,000 BNP Paribas NA 4.500 3/31/2006 9,431,125 25,000,000 Depfa Bank plc 4.500 4/11/2006 24,784,375 7,900,000 HBOS Treasury Services plc 4.220 2/6/2006 7,895,370 12,545,000 HBOS Treasury Services plc 4.250 2/10/2006 12,531,671 7,900,000 HBOS Treasury Services plc 4.390 3/7/2006 7,867,246 1,000,000 HBOS Treasury Services plc 4.590 4/25/2006 989,418 Total Banking  Foreign Consumer Cyclical (5.5%) 22,727,000 Golden Funding Corporation 4.320 2/3/2006 22,721,546 18,126,000 Golden Funding Corporation 4.400 2/9/2006 18,108,277 9,128,000 Golden Funding Corporation 4.500 2/24/2006 9,101,757 29,285,000 Golden Funding Corporation 4.520 3/1/2006 29,182,047 21,787,000 Golden Funding Corporation 4.520 4/17/2006 21,581,839 30,000,000 Toyota Motor Credit Corporation 4.510 3/16/2006 29,838,392 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 1 Financial Securities Lending Trust Schedule of Investments as of January 31, 2006 (unaudited) (a) Principal Amount Commercial Paper (66.0%) Interest Rate (b) Maturity Date Value Consumer Cyclical  continued $30,000,000 Toyota Motor Credit Corporation 4.510% 3/23/2006 $29,812,083 30,000,000 Toyota Motor Credit Corporation 4.510 3/24/2006 29,808,325 30,000,000 Toyota Motor Credit Corporation 4.500 3/27/2006 29,797,500 Total Consumer Cyclical Consumer Non-Cyclical (3.1%) 50,000,000 Cargill Global Funding plc 4.460 2/1/2006 50,000,000 50,000,000 Nestle Capital Corporation 4.470 2/1/2006 50,000,000 25,000,000 United Healthcare Corporation 4.500 2/14/2006 24,959,375 Total Consumer Non-Cyclical Education (2.0%) 25,000,000 Duke University 4.200 2/1/2006 25,000,000 5,000,000 Northwestern University 4.210 2/1/2006 5,000,000 15,000,000 Northwestern University 4.270 2/2/2006 14,998,221 7,500,000 Northwestern University 4.420 3/1/2006 7,474,215 25,550,000 Yale University 4.200 2/1/2006 25,550,000 Total Education Finance (42.7%) 7,000,000 Amsterdam Funding Corporation 4.490 2/1/2006 7,000,000 30,000,000 Amsterdam Funding Corporation 4.510 2/7/2006 29,977,450 4,028,000 Amsterdam Funding Corporation 4.360 2/8/2006 4,024,585 3,050,000 Amsterdam Funding Corporation 4.460 2/22/2006 3,042,065 15,500,000 Amsterdam Funding Corporation 4.510 2/23/2006 15,457,280 30,000,000 Barton Capital Corporation 4.300 2/1/2006 30,000,000 10,410,000 Barton Capital Corporation 4.480 3/6/2006 10,367,250 15,000,000 Barton Capital Corporation 4.445 3/7/2006 14,937,029 30,000,000 Barton Capital Corporation 4.520 4/10/2006 29,743,867 25,000,000 Bryant Park Funding, LLC 4.320 2/2/2006 24,997,000 11,200,000 Bryant Park Funding, LLC 4.350 2/9/2006 11,189,173 20,076,000 Bryant Park Funding, LLC 4.485 2/23/2006 20,020,975 20,000,000 Bryant Park Funding, LLC 4.490 2/27/2006 19,935,144 30,000,000 Chariot Funding, LLC 4.360 2/2/2006 29,996,367 28,760,000 Chariot Funding, LLC 4.350 2/8/2006 28,735,674 3,010,000 Chariot Funding, LLC 4.430 2/14/2006 3,005,185 13,717,000 Chariot Funding, LLC 4.500 2/22/2006 13,680,993 30,000,000 Chariot Funding, LLC 4.520 3/6/2006 29,875,700 30,000,000 Ciesco, LLC 4.280 2/10/2006 29,967,900 30,000,000 Ciesco, LLC 4.510 3/22/2006 29,815,842 11,400,000 Corporate Asset Finance Company, LLC 4.300 2/9/2006 11,389,107 25,000,000 Corporate Receivables Corporation Funding, LLC 4.350 2/7/2006 24,981,875 30,000,000 Corporate Receivables Corporation Funding, LLC 4.480 2/23/2006 29,917,867 20,000,000 Corporate Receivables Corporation Funding, LLC 4.460 3/1/2006 19,930,622 7,500,000 Corporate Receivables Corporation Funding, LLC 4.400 3/2/2006 7,473,417 19,600,000 Corporate Receivables Corporation Funding, LLC 4.520 3/7/2006 19,516,330 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 2 Financial Securities Lending Trust Schedule of Investments as of January 31, 2006 (unaudited) (a) Principal Amount Commercial Paper (66.0%) Interest Rate (b) Maturity Date Value Finance  continued $25,000,000 Falcon Asset Securitization Corporation 4.490% 2/23/2006 $24,931,403 Falcon Asset Securitization Corporation 2/24/2006 Falcon Asset Securitization Corporation 2/27/2006 Fountain Square Commercial Funding 2/21/2006 Fountain Square Commercial Funding 3/20/2006 Galaxy Funding, Inc. 2/15/2006 Galaxy Funding, Inc. 2/27/2006 Galaxy Funding, Inc. 2/28/2006 Galaxy Funding, Inc. 3/6/2006 Galaxy Funding, Inc. 3/23/2006 Galaxy Funding, Inc. 3/24/2006 Galaxy Funding, Inc. 3/27/2006 Galaxy Funding, Inc. 3/30/2006 Galaxy Funding, Inc. 3/31/2006 Galaxy Funding, Inc. 4/24/2006 General Electric Capital Corporation 2/1/2006 General Electric Capital Corporation 10/24/2006 Grampian Funding, LLC 2/17/2006 Grampian Funding, LLC 3/28/2006 Jupiter Securitization Corporation 2/21/2006 Jupiter Securitization Corporation 2/27/2006 Jupiter Securitization Corporation 3/2/2006 Kitty Hawk Funding Corporation 2/13/2006 Nieuw Amsterdam Receivables Corporation 2/21/2006 Nieuw Amsterdam Receivables Corporation 2/22/2006 Nieuw Amsterdam Receivables Corporation 2/27/2006 Nieuw Amsterdam Receivables Corporation 3/10/2006 Nieuw Amsterdam Receivables Corporation 3/16/2006 Nieuw Amsterdam Receivables Corporation 7/31/2006 Old Line Funding Corporation 2/1/2006 Old Line Funding Corporation 2/10/2006 Old Line Funding Corporation 2/24/2006 Old Line Funding Corporation 3/20/2006 Park Avenue Receivables Corporation 2/14/2006 Park Avenue Receivables Corporation 2/15/2006 Park Avenue Receivables Corporation 2/22/2006 Park Avenue Receivables Corporation 2/24/2006 Park Avenue Receivables Corporation 2/28/2006 Preferred Receivables Funding Corporation 2/28/2006 Ranger Funding Company, LLC 2/28/2006 Ranger Funding Company, LLC 4/4/2006 Sheffield Receivables Corporation 2/2/2006 Sheffield Receivables Corporation 2/17/2006 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 3 Financial Securities Lending Trust Schedule of Investments as of January 31, 2006 (unaudited) (a) Principal Amount Commercial Paper (66.0%) Interest Rate (b) Maturity Date Value Finance  continued $30,773,000 Sheffield Receivables Corporation 4.510% 2/21/2006 $30,696,730 12,000,000 Sheffield Receivables Corporation 4.480 2/24/2006 11,965,653 20,001,000 Solitaire Funding, LLC 4.350 2/13/2006 19,971,999 10,615,000 Solitaire Funding, LLC 4.385 3/28/2006 10,543,887 5,900,000 Thames Asset Global Securitization, Inc. 4.340 2/7/2006 5,895,732 30,000,000 Thames Asset Global Securitization, Inc. 4.400 2/13/2006 29,956,000 35,000,000 Thames Asset Global Securitization, Inc. 4.490 2/16/2006 34,934,729 28,000,000 Thames Asset Global Securitization, Inc. 4.510 2/27/2006 27,908,798 20,000,000 Thunder Bay Funding, Inc. 4.310 2/1/2006 20,000,000 17,161,000 Thunder Bay Funding, Inc. 4.380 2/6/2006 17,150,560 27,000,000 Thunder Bay Funding, Inc. 4.460 2/22/2006 26,929,755 17,273,000 Thunder Bay Funding, Inc. 4.450 3/10/2006 17,194,000 15,000,000 Thunder Bay Funding, Inc. 4.500 3/15/2006 14,921,250 3,370,000 Triple A-1 Funding Corporation 4.400 2/13/2006 3,365,057 6,080,000 Triple A-1 Funding Corporation 4.430 2/15/2006 6,069,526 25,000,000 Tulip Funding Corporation 4.440 2/21/2006 24,938,333 30,000,000 Tulip Funding Corporation 4.510 2/28/2006 29,898,525 33,175,000 Windmill Funding Company 4.510 2/24/2006 33,079,622 8,000,000 Windmill Funding Company 4.510 2/28/2006 7,972,940 7,175,000 Windmill Funding Company 4.480 3/2/2006 7,149,106 Total Finance Insurance (3.2%) 10,100,000 Curzon Funding, LLC 4.480 3/21/2006 10,039,669 25,000,000 Nyala Funding, LLC 4.510 4/17/2006 24,765,104 13,970,000 Swiss Reinsurance Company 4.635 10/20/2006 13,500,556 5,000,000 Torchmark Corporation 4.350 2/1/2006 5,000,000 6,000,000 Torchmark Corporation 4.340 2/2/2006 5,999,277 28,000,000 Torchmark Corporation 4.360 2/6/2006 27,983,044 8,000,000 Torchmark Corporation 4.440 2/14/2006 7,987,173 10,000,000 Torchmark Corporation 4.450 2/15/2006 9,982,694 10,000,000 Torchmark Corporation 4.500 2/21/2006 9,975,000 7,000,000 Torchmark Corporation 4.490 2/22/2006 6,981,666 6,000,000 Torchmark Corporation 4.510 2/23/2006 5,983,463 Total Insurance U.S. Municipal (1.0%) 40,466,000 Alaska Housing Finance Corporation 4.360 2/9/2006 40,426,792 Total U.S. Municipal Total Commercial Paper The accompanying notes to the Schedule of Investments are an integral part of this schedule. 4 Financial Securities Lending Trust Schedule of Investments as of January 31, 2006 (unaudited) (a) Principal Amount Other (6.9%) Interest Rate (b) Maturity Date Value Euro Time Deposits (3.8%) $75,000,000 Societe Generale 4.440% 2/1/2006 $75,000,000 75,000,000 US Bank NA Caymans 4.440 2/1/2006 75,000,000 Total Euro Time Deposits Mutual Funds (3.1%) 63,330,000 Barclays Prime Money Market Fund 4.370 N/A 63,330,000 60,923,663 Reserve Primary Fund 4.360 N/A 60,923,663 Total Mutual Funds Total Other Principal Amount Public Corporate (0.9%) Interest Rate (b) Maturity Date Value Banking  Domestic (0.8%) $22,890,000 Citigroup, Inc. 5.750% 5/10/2006 $22,962,969 5,000,000 Citigroup, Inc. 5.500 8/9/2006 5,019,330 3,735,000 MBNA Corporation 6.250 1/17/2007 3,786,174 Total Banking  Domestic Finance (0.1%) 5,580,000 Household Finance Corporation 7.200 7/15/2006 5,649,583 Total Finance Total Public Corporate Principal Amount U.S. Government (0.3%) Interest Rate (b) Maturity Date Value $5,370,000 Federal Home Loan Mortgage Corporation 4.875% 2/26/2007 $5,370,000 5,800,000 Federal National Mortgage Association 4.050 8/14/2006 5,800,000 Total U.S. Government Principal Amount Variable Rate Notes (23.8%) (c) Interest Rate (b) Maturity Date Value Banking  Domestic (11.5%) $20,000,000 Bank of America Corporation 4.560% 2/8/2006 $20,000,000 30,000,000 Bank of America Corporation 4.560 2/10/2006 30,000,000 30,000,000 Bank of America Corporation 4.560 3/7/2006 30,000,000 20,000,000 Bank of America Corporation 4.565 3/14/2006 20,000,107 25,000,000 Bank of New York Company, Inc. 4.410 2/10/2006 24,999,968 17,000,000 Barclays Bank plc NY 4.500 2/28/2006 16,996,600 10,000,000 Dexia Credit Local NY 4.338 2/6/2006 9,997,752 30,000,000 Dexia Credit Local NY 4.330 3/3/2006 29,996,920 50,000,000 Fifth Third Bancorp 4.490 2/23/2006 50,000,000 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 5 Financial Securities Lending Trust Schedule of Investments as of January 31, 2006 (unaudited) (a) Principal Amount Variable Rate Notes (23.8%) (c) Interest Rate (b) Maturity Date Value Banking  Domestic  continued $37,920,000 HSBC USA, Inc. 4.450% 2/15/2006 $37,920,000 25,000,000 Rabobank Nederland 4.380 2/16/2006 24,999,553 25,000,000 Royal Bank of Scotland NY 4.318 2/6/2006 24,995,840 12,500,000 Royal Bank of Scotland NY 4.390 2/15/2006 12,499,364 25,000,000 Royal Bank of Scotland NY 4.445 2/22/2006 24,996,238 25,000,000 Societe Generale NY 4.322 3/2/2006 24,999,361 18,670,000 US Bank NA 4.492 2/28/2006 18,667,591 25,000,000 Wells Fargo & Company 4.540 3/3/2006 25,003,164 34,000,000 Wells Fargo & Company 4.570 3/13/2006 34,016,251 Total Banking  Domestic Banking  Foreign (2.3%) 21,960,000 Bank of Ireland 4.460 2/21/2006 21,960,000 25,000,000 BNP Paribas SA 4.504 2/27/2006 25,000,000 20,000,000 Royal Bank of Scotland plc 4.480 2/21/2006 20,000,000 25,000,000 Societe Generale 4.355 3/2/2006 25,000,000 Total Banking-Foreign Brokerage (3.8%) 25,000,000 Goldman Sachs Group, Inc. 4.500 2/27/2006 25,000,000 25,000,000 Goldman Sachs Group, Inc. 4.430 3/1/2006 25,008,519 20,000,000 Merrill Lynch & Company, Inc. 4.448 2/6/2006 20,004,282 15,000,000 Merrill Lynch & Company, Inc. 4.637 2/13/2006 15,035,558 20,000,000 Merrill Lynch & Company, Inc. 4.450 2/27/2006 20,005,460 20,000,000 Merrill Lynch & Company, Inc. 4.880 4/18/2006 20,013,584 25,000,000 Morgan Stanley 4.560 2/1/2006 25,000,000 Total Brokerage Consumer Cyclical (1.7%) 25,000,000 American Honda Finance Corporation 4.440 3/13/2006 25,000,000 18,000,000 American Honda Finance Corporation 4.520 4/10/2006 17,999,204 25,000,000 Toyota Motor Credit Corporation 4.330 2/10/2006 24,999,702 Total Consumer Cyclical Finance (1.9%) 25,000,000 Citigroup Global Markets Holdings, Inc. 4.765 4/25/2006 25,019,137 20,000,000 General Electric Capital Corporation 4.500 2/9/2006 20,030,874 5,175,000 Goldman Sachs Group, Inc. 7.200 11/1/2006 5,263,018 25,000,000 Union Hamilton Special Funding, LLC 4.500 3/21/2006 25,000,000 Total Finance Insurance (0.6%) 25,000,000 MBIA Global Funding, LLC 4.402 2/13/2006 25,000,000 Total Insurance The accompanying notes to the Schedule of Investments are an integral part of this schedule. 6 Financial Securities Lending Trust Schedule of Investments as of January 31, 2006 (unaudited) (a) Principal Amount Variable Rate Notes (23.8%) (c) Interest Rate (b) Maturity Date Value U.S. Municipal (1.2%) $11,500,000 Alaska Housing Finance Corporation Variable Bonds 3.200% 2/2/2006 $11,499,080 11,175,000 BRCH Corporation 4.460 2/1/2006 11,175,000 25,000,000 Curzon Funding, LLC 4.510 2/28/2006 24,998,757 Total U.S. Municipal U.S. Government (0.8%) 30,000,000 Federal National Mortgage Association 4.500 2/1/2006 29,994,048 Total U.S. Government Total Variable Rate Notes Total Investments (at amortized cost) (a) The categories of investments are shown as a percentage of total investments. (b) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. (c) Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 7 T HRIVENT F INANCIAL S ECURITIES L ENDING T RUST N OTES TO S CHEDULE OF I NVESTMENTS January 31, 2006 (unaudited) Valuation  Securities are valued on the basis of amortized cost (which approximates value), whereby a portfolio security is valued at its cost initially, and thereafter valued to reflect a constant amortization to maturity of any discount or premium. Mutual Funds are valued at the net asset value at the close of each business day. Other  For financial statement purposes, investment security transactions are accounted for on the trade date. Interest income is recognized on an accrual basis. Discount and premium are amortized over the life of the respective securities on the interest method. Realized gains or losses on sales are determined on a specific cost identification basis. 8 Item 2. Controls and Procedures (a)(i) Registrant's President and Treasurer have concluded that registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective, based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (a)(ii) Registrant's President and Treasurer are aware of no change in registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during registrant's most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, registrant's internal control over financial reporting. Item 3. Exhibits Separate certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: March 29, 2006 THRIVENT FINANCIAL SECURITIES LENDING TRUST By: /s/ Pamela J. Moret Pamela J. Moret President Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: March 29, 2006 By: /s/ Pamela J. Moret Pamela J. Moret President Date: March 29, 2006 By: /s/ Gerard V. Vaillancourt Gerard V. Vaillancourt Treasurer
